Citation Nr: 0948133	
Decision Date: 12/22/09    Archive Date: 01/05/10	

DOCKET NO.  07-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an effective date prior to 14 March 2006, for 
the grant of an increased evaluation to 20 percent for 
urethral stricture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1971 to 
August 1973.  There was no overseas or combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which granted the Veteran an 
increased evaluation from noncompensable to 20 percent for 
urethral stricture.  The Veteran filed a timely notice of 
disagreement with the assigned effective date.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran filed his claim for increase in March 2006, 
the RO deemed an increase was warranted based upon VA 
examination conducted in May 2006, but there is no competent 
objective medical or other evidence which any way shows or 
suggests that the Veteran met the criteria for a 20 percent 
evaluation for urethral stricture anytime within one year 
prior to the receipt of his formal claim for increase.



CONCLUSION OF LAW

An effective date prior to 14 March 2006 for an increased 
evaluation to 20 percent for urethral stricture is not 
warranted.  38 U.S.C.A. §§ 501, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's appeal.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in April 2006, 
prior to the issuance of the rating decision now on appeal.  
That notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
specifically advised him as to how VA determines effective 
dates in awards of VA compensation.  The notice requirements 
are satisfied.

The Veteran, consistent with his claim, was provided a VA 
examination for urethral stricture in May 2006.  After the RO 
granted an increase to 20 percent based on the results of 
this examination, the Veteran disagreed with the assigned 
effective date, and the RO then collected all available 
earlier records of the Veteran's treatment with VA to 
determine whether there was objective evidence of an increase 
in disability prior to his date of claim.  All known 
available earlier records of the Veteran's treatment were 
collected.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The applicable law and regulations concerning effective dates 
provide the general rule that, except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based upon a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.400.  

The specific rule with respect to effective dates based upon 
claims for increase provides that such effective date will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later, except that for an award of increase, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date, otherwise the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

Consistent with the effective date rules allowing an 
effective date for an award of an increased evaluation to 
precede the date of claim by up to one year, 38 C.F.R. 
§ 3.157(a) provides that certain medical records may be 
accepted as an informal claim for benefits if such records 
relate to a disability which may establish entitlement.  That 
is, if certain medical records on file establish a factual 
basis for an increased award of disability compensation, then 
such records may act as an informal claim, if a formal claim 
is received within one year.  Conversely, the effective date 
for an award of an increased evaluation is generally the date 
of claim, but if medical records on file support a factual 
basis for increase within one year prior to the date of 
claim, then the effective date may precede the date of claim 
by up to one year.  

Analysis:  Historically, in January 1975, the Veteran was 
granted service connection for urethral stricture based upon 
injury and pathology demonstrated during service.  Toward the 
end of service he was provided surgery for internal 
urethrotomy, and when his catheter was removed he voided 
well.  When examined by VA after service, the findings were 
that the Veteran had a mild intermittent dysuria, although he 
denied hematuria since his surgery.  No stricture was noted 
on examination.  A 10 percent evaluation was provided.  

In January 1976, the Veteran was provided a periodic 
examination at which time he was noted to be asymptomatic 
except for occasional dysuria associated with intercourse.  
He had not been on medication and the prostate was benign and 
not tender.  A urinalysis was chemically and microscopically 
negative, and the urethra easily accepted a 22F catheter 
without problem.  The impression was a history of bulbous 
urethral stricture but with no present evidence of stricture 
or residual disability.  A February 1976 rating decision 
reduced the 10 percent evaluation to noncompensable effective 
from May 1976.  That noncompensable evaluation remained in 
effect for many years.  

Following receipt of the Veteran's claim for increase in 
March 2006, he was provided a VA genitourinary examination.  
The claims folder was not provided to the examiner for 
review.  At this time, the Veteran reported subjective 
complaints of post-voiding dribbling with occasional burning 
on urination and reported arising to urinate three times per 
night on a regular basis.  He had never received treatment 
for urethral stricture in recent history, and had never 
required any further catheter drainage or other attention nor 
had there been any infections.  He also complained of 
erectile dysfunction, but the examiner specifically noted 
that it was speculative whether this had anything to do with 
urethral injury at age 22.  It was based upon this VA 
examination, and subjective reports of arising three times 
nightly to void that the Veteran was granted an increased 
evaluation to 20 percent.  There was in fact no current 
evidence of any stricture whatsoever.  The RO made this 
allowance effective to the date of claim of March 2006.  The 
Veteran has subsequently disagreed.  

The RO collected all available records of the Veteran's 
treatment.  He did not report receiving any private treatment 
for urethral stricture at any time.  The medical records 
collected show that the Veteran has been hospitalized with VA 
on multiple occasions for detoxification for both alcohol and 
IV methamphetamine.  There are reports of hospitalization on 
file for this purpose from 1988, 1990, 1995, 1998, and most 
recently in 2005.  A careful review of all of these reports 
of hospitalization fails to reveal any complaints by the 
Veteran or findings or treatment with respect to disability 
attributable to urethral stricture.  These records do not 
document urinary incontinence or frequency at any time.  They 
do document that the Veteran was diagnosed for hepatitis B 
and hepatitis C with abnormal liver function studies.  
Multiple hepatitis diagnoses are specifically attributed to 
post-service IV methamphetamine use.  Because this evidence 
was not provided to the VA examiner for review in conjunction 
with the Veteran's claim for increase, there was no opinion 
provided as to whether the Veteran's subjective voiding 
frequency might be attributable to or contributed to by 
factors entirely unrelated to urethral stricture which was 
found to be resolved upon examination in 1976.  Nonetheless, 
none of these records of hospitalization document any 
disability residual to old urethral stricture.  

In November 2002, the Veteran reported having a recent 
episode of jaundice two or three months earlier, but there 
were no complaints or findings of urinary incontinence or 
frequency.  Additionally, the records collected include 
occasional visits as an outpatient to the VA gastroenterology 
departments for review and evaluation of standing diagnoses 
of hepatitis.  In January 2003, the Veteran reported to have 
been advised eight years earlier that he had hepatitis C and 
he reported to have never having sought therapy.  In February 
2003 and December 2005, the Veteran was seen for follow-up of 
laboratory studies but there were no complaints or findings 
of urinary incontinence or frequency.  

A clear preponderance of the evidence on file is against the 
award of an effective date earlier than 14 March 2006 for the 
award of an increased evaluation to 20 percent for the 
residuals of a urethral stricture.  The factual basis for 
this award rests solely upon a VA examination provided the 
Veteran in May 2006.  This, in turn, was based solely on the 
Veteran's subjective complaints of urinary nocturia three 
times per night attributable to urethral stricture.  However, 
in reviewing the balance of the objective medical evidence on 
file, the Board can find no complaints, findings, treatment 
or diagnosis for residuals of a urethral stricture at any 
time in any medical records, including multiple VA 
hospitalizations for detoxification from 1988 through 2005.  
In the absence of any objective medical evidence within and 
up to one year prior to the date of claim, an effective date 
for the award of an increased evaluation to 20 percent for 
urethral stricture prior to the date of claim is not 
warranted.  

ORDER

An effective date prior to 14 March 2006 for the award of an 
increased evaluation to 20 percent for residuals of urethral 
stricture is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


